DETAILED ACTION
This office action is in response to communication filed on 24 April 2020.

Claims 1 – 8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: various “units” in claims 1 – 7 and “step of” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite acquiring strength of odor in a vehicle cabin and outputting information for requesting cleaning of the vehicle when the strength of the odor is equal or higher than a threshold value.  The dependent claims further limit the abstract ideas including acquiring reservation information of the vehicle, type of odor determination, determination of cleaning action, and granting incentives to future reservation holders for odor presence. These steps of acquiring information for output of requesting cleaning are both a mental process (observations, evaluations, and calculations) and certain methods of organizing human activity (managing interactions between people). Mental processes and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There are no additional elements in these claims, so the slight implication of a processing system or processor is only mere instructions to apply the exception using technology.  These are claimed in such a way that it is a simple application of generic processing to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additionally claimed elements. Mere instructions to implement an abstract idea on implied technology such as a processor, or merely using a processor as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer and electrical components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 – 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. P.G. Pub. 20210248522 (hereinafter, Zemek). 

Regarding claim 1, Zemek teaches an information processing system comprising: 
a strength acquiring unit that acquires a strength of odor in a vehicle cabin of a vehicle (¶ 38, “The odor sensor 51 detects an odor component that flows in the air of the vehicle and stimulates olfaction so as to output a numerical data (vehicle interior odor data) for each odor component. That is, the vehicle interior odor data output by the odor sensor 51 includes a rate of each odor component and the intensity of each odor component.”); and
an output unit that, when the acquired strength of odor is equal to or higher than a threshold value, outputs information for requesting cleaning of the vehicle (¶ 68, “the user information database 150 is formed by “Favorable odor” that the user likes, “Unfavorable odor” that the user dislikes, “Sensitivity” to the odor, and “Threshold setting level”. The threshold setting level is used to define the odor level that the user can accept.”) (¶ 104, “the option execution unit 260 instructs a predetermined addressee (for example, cleaning company) to clean the vehicle 50A determined that the odor level does not fulfill the predetermined criterion. Specifically, the option execution unit 260 transmits a message (text or voice message) to an email address or a phone number associated with the predetermined addressee.”) (¶¶ 153-154, “In a case in which the replacement with the vehicle 50B is needed, the vehicle management server 200 instructs the vehicle 50B to go to the taxi stand (S330). Further, the vehicle management server 200 instructs the predetermined addressee (for example, cleaning company) to clean the vehicle 50A originally dispatched (S340). This is because the vehicle 50A is assumed dirty due to the vomit. In this case, the data for booking the cleaning is transmitted to the predetermined addressee, and the data for cancelling the original vehicle dispatching schedule and the data for instructing the travelling to a geographic place (address or the like) associated with the predetermined addressee such that the vehicle 50A can arrive at the time for which the cleaning is booked to the predetermined addressee are transmitted to the vehicle 50A.”) (¶ 189, “the vehicle management system 10 instructs the predetermined addressee (for example, cleaning company) to clean the vehicle”).

	
Regarding claim 2, Zemek teaches the information processing system according to claim 1, comprising: a type acquiring unit that acquires a type of odor in the vehicle cabin; and a cleaning action determination unit that, when the acquired strength of odor is equal to or higher than the threshold value, determines a cleaning action for the vehicle based on the acquired type of odor, wherein the information for requesting cleaning includes the cleaning action (¶¶ 56-57, “The vehicle interior odor type determination unit 130 determines the type of the vehicle interior odor in the vehicle 50A. Specifically, the vehicle interior odor type determination unit 130 determines the type of the vehicle interior odor generated in the vehicle 50A, based on the vehicle interior odor data acquired by the vehicle interior odor data acquisition unit 110. The type of the vehicle interior odor is not especially limited as long as it can be detected using the odor sensor 51. Considering that the vehicle 50A is a taxi used by many unspecified users, examples of the vehicle interior odor mainly include odors of flowers, cigarettes (including a vehicle interior odor caused by not only smoking in the vehicle but also boarding of the smoker (smoker)), vomit, sweat, and an odor of pets.”) (¶¶ 153-154, “In a case in which the replacement with the vehicle 50B is needed, the vehicle management server 200 instructs the vehicle 50B to go to the taxi stand (S330). Further, the vehicle management server 200 instructs the predetermined addressee (for example, cleaning company) to clean the vehicle 50A originally dispatched (S340). This is because the vehicle 50A is assumed dirty due to the vomit. In this case, the data for booking the cleaning is transmitted to the predetermined addressee, and the data for cancelling the original vehicle dispatching schedule and the data for instructing the travelling to a geographic place (address or the like) associated with the predetermined addressee such that the vehicle 50A can arrive at the time for which the cleaning is booked to the predetermined addressee are transmitted to the vehicle 50A.”).

Regarding claim 3, Zemek teaches the information processing system according to claim 1, comprising: 
a reservation information acquiring unit that acquires reservation information of the vehicle shared by a plurality of users, reservation information of an alternative vehicle for the vehicle, and a schedule of a cleaning person to clean the vehicle (¶ 69, “The information that forms the user information database 150 may be registered by the user in advance, or may be registered by the user using the communication terminal 40 when using the taxi (requesting vehicle dispatching of the taxi).”)  (¶ 99, “The booking information acquisition unit 255 acquires the booking information of the vehicle 50A (to the vehicle 50C). Specifically, the booking information acquisition unit 255 acquires the booking information that indicates the use contents of the vehicle 50A (the use start time, the number of people, the destination, or the like) from the communication terminal 40.”) (¶ 103, “in a case in which the provision option that replaces the vehicle with the other vehicle is selected, the option execution unit 260 executes the vehicle control that transfers the other vehicle to the predetermined place (taxi stand).”) (¶ 154, “the data for booking the cleaning is transmitted to the predetermined addressee”); and 
a cleaning timing determination unit that, when the acquired strength of odor is equal to or higher than the threshold value, determines a cleaning timing for the vehicle based on the reservation information of the vehicle, the reservation information of the alternative vehicle, and the schedule of the cleaning person that have been acquired; wherein the information for requesting cleaning includes the cleaning timing  (¶ 140, “the control data may further include a data relating to the time for activating the deodorization device or the ion generator, and the intensity of the operation thereof.”) (¶ 154, “the data for booking the cleaning is transmitted to the predetermined addressee”).

Regarding claim 4, Zemek teaches the information processing system according to claim 3, comprising a notification unit that, when the acquired strength of odor is less than the threshold value and when a condition indicating that the odor remains in the vehicle cabin is satisfied, notifies a next reservation holder for the vehicle identified from the reservation information of the vehicle of the presence of the odor  (¶ 100, “The option execution unit 260 executes notification or vehicle control associated with the provision option selected by the option selection unit 250. Specifically, the option execution unit 260 notifies the communication terminal associated with the user, of the contents of the provision option.”) (¶ 160, “As shown in FIG. 12, the information relating to the type (Cigarette) of the vehicle interior odor, the state of the vehicle 50A, the vehicle dispatching scheduled time, and the reduction of the service fee is displayed on the communication terminal 40.”).

Regarding claim 5, Zemek teaches the information processing system according to claim 4, comprising a granting unit that grants an incentive to the next reservation holder when the notification unit notifies the next reservation holder of the presence of the odor (¶ 97, “Further, the option selection unit 250 may select a provision option that reduces the service fee for the vehicle 50A. For example, in a case in which the service fee for the vehicle 50A is set to 300 yen/km as default, the option selection unit 250 reduces the service fee in accordance with the odor level corresponding to the remaining odor in the vehicle 50A.”).


Regarding claim 7, Zemek teaches the information processing system according to claim 1, wherein the information for requesting cleaning includes information on a cleaning service provider (¶ 153, “the vehicle management server 200 instructs the predetermined addressee (for example, cleaning company) to clean the vehicle 50A originally dispatched (S340). This is because the vehicle 50A is assumed dirty due to the vomit.”).

Regarding claim 8, the claim recites substantially similar limitations to claim 1.  Therefore, claim 8 is similarly rejected for the reasons set forth above with respect to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zemek in view of U.S. P.G. Pub. 2020/0175783 (hereinafter, Adams).

Regarding claim 6, Zemek teaches the information processing system according to claim 3, but does not teach scoring a user who left the odor.  Zemek does teach determining the acquired strength of smell exceeds the threshold and identifies the user based on reservation information  (¶ 68, “the user information database 150 is formed by “Favorable odor” that the user likes, “Unfavorable odor” that the user dislikes, “Sensitivity” to the odor, and “Threshold setting level”. The threshold setting level is used to define the odor level that the user can accept.”) (¶ 99, “The booking information acquisition unit 255 acquires the booking information of the vehicle 50A (to the vehicle 50C). Specifically, the booking information acquisition unit 255 acquires the booking information that indicates the use contents of the vehicle 50A (the use start time, the number of people, the destination, or the like) from the communication terminal 40.”).
However, in the analogous art of vehicle condition inspection for shared vehicles, Adams teaches comprising a derivation unit that, when the acquired strength of odor is equal to or higher than the threshold value, derives a score for a user who left the odor identified from the reservation information of the vehicle (¶ 26, “An environment sensor 114 can detect environment conditions and generate data for determining whether the environment conditions meet specified threshold values. For example, the environment delta sensor 114 can be an electronic nose sensor or airborne irritant sensor (or detector) for detecting airborne irritants. Some airborne irritants can include cigarette smoke, cigar smoke, etc. In some examples, the airborne irritant sensor can generate data for determining whether the level of detected airborne irritants exceeds a specified irritant threshold value.”) (¶¶ 45-46, “Upon vehicle pick-up by a vehicle renter, the remote server 290 can initiate the image sensors 112 for generating image data of the physical condition of the vehicle. In some examples, the remote server 290 can initiate the odour or electronic nose sensor for generating an “odour rating” of the vehicle interior (e.g., good/bad rating). For example, if the vehicle interior is free of odours from cigarette smoke or other offensive odour, the initial olfactory condition can be “good”; whereas if the vehicle interior is riddled with cigarette smoke or other airborne irritant, the initial olfactory condition can be indicated as “poor”. In some examples, the “odour rating” can be on a sliding scale for providing some quantitative indication of an olfactory condition of the vehicle interior. The remote server 290 can aggregate the initial image data and the “odour rating” and generate an initial vehicle condition report for transmission to the client device 240. That is, the client device 240 may be associated with the vehicle renter.”) (¶ 48, “when a vehicle renter returns a car to the vehicle rental company, the remote server 290 can transmit a signal to the image sensors 112 or environment sensors 114 to generate image data representing the present vehicle condition (e.g., vehicle condition upon vehicle return) and sensor data representing an olfactory condition of the vehicle interior in a similar way to when the vehicle was picked up by the vehicle renter. Because the image sensors 112 or the environment sensors 114 are positioned on the vehicle at a substantially fixed position, the generated image or sensor data may be obtained from substantially similar field of view or position as when the data was generated on vehicle pick-up. The remote server 290 can generate a vehicle condition report for the vehicle return condition. The vehicle condition report can include substantially side-by-side images comparing the vehicle condition at pick-up and at return. Any detected vehicle damage can be depicted on a display (e.g., at the remote server 290 or at a remote device associated with the vehicle renter) for the vehicle renter to examine and the remote server 290 can generate an invoice associated with the vehicle damage to the vehicle renter.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the smell threshold determination in shared vehicles of Zemek with user scoring of odors caused by shared vehicle users in Adams.  This combination would have yielded a predictable result because neither functionality of each reference would change the other, but Adams could seamlessly add more functionality in to Zemek by rating the last users of vehicles that caused the odors.  This would provide better business management because if ratings are used to prevent repeat odor offenders from booking, it will extend the life of the shared vehicles, and make other customers happier by not having to suffer the results of the offending user.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623